It is ordered by this Court that the opinion of this Court in these cases be, and it hereby is, amended as follows:
That the word “so” in line 6 from the bottom of page .1 be transposed to follow the word “suits” in the same line; and that there be inserted between the words “affect” and “the” in line 6 from the bottom of page 1, the words “the extent or measure of the rights of the respective respondents or” so that the sentence will read: “The allegations of the three second-amended bills of complaint differ in some particulars; but whether these differences will affect the extent or measure of the rights of the respective respondents or the final disposition of the suits so as to require unlike decrees, we do not determine.”
The petition for rehearing is denied.